Citation Nr: 0105957	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for recurrent 
subluxation of the temporomandibular joint, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before the undersigned Member of the Board via a 
videoconference hearing at the RO in December 2000.  In 
February 2001, the veteran submitted additional evidence and 
waived RO consideration of such. 


REMAND

Upon review, the Board notes that veteran's most recent VA 
examination was in December 1997.  Evidence of record reveals 
that the veteran underwent changes to his dentures in 
December 1997 and again in January 1999.  At his December 
1999 hearing, the veteran contended that the December 1997 VA 
examination was inadequate, that the pain was worsening, that 
he experienced occasional locking, and that surgery had been 
recommended.  Although the private examiner indicated that 
the veteran had restricted jaw opening with pain at 25 mm, 
the extent of the restriction of motion was not provided.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
VA's duty to assist a veteran includes obtaining a thorough 
examination in order to determine the current nature and 
extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is noted that the letter submitted subsequent to the 
hearing is to another doctor from whom the appellant was 
apparently referred.  In order to clarify that all pertinent 
records are on file, a search for records will be undertaken 
as dictated below.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the appropriate 
releases, the RO should contact the 
veteran's private dentist(s) and request 
complete copies of treatment records, to 
the extent not already on file.  These 
records should be associated with the 
claims folder.  If it is indicated that 
there are VA treatment records that are 
not on file, those records should also be 
requested.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's temporomandibular 
joint disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should provide range of inter-
incisal movement to include where pain 
begins and any lateral excursion.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The claim should, thereafter be readjudicated by the RO.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


